DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated March 24, 2021 claims 1-16 were pending and claims 1-16 stood rejected.  No claims have been amended, added or cancelled.  Claims 1-16 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 1-16 as being unpatentable over Swanson et al. (U.S. Patent Publication 2017/0178110, hereinafter referred to as Swanson) in view of Musgrove et al. (U.S. Patent Publication 2012/0191719, hereinafter referred to as Musgrove) has been fully considered and is persuasive.  The Swanson reference clearly fails to disclose a cookie in any context and the cookie of Musgrove does not contain payment entity information.  Therefore this rejection is being withdrawn.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recite a cookie being transmitted to the client device application configured to accept a cookie including tracking information and payment information from a manifest file that is part of a manifest database that maps a plurality of payment .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAMES D NIGH/Senior Examiner, Art Unit 3685